004DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending and subject to non-final action filed 04/20/2022. In the response filed on 07/20/2022, claims 1, 8 and 15 were amended. Therefore, claims 1-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments filed 07/20/2022, with respect to claim(s) 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. For the following reason below.
Applicant’s argument 1: Applicant respectfully submits that Horn and Amin, alone or in any proper combination do not disclose, teach, or suggest "populating, by the first computing device, a transportation arrangement resource template with: the type of transportation provided by each of the one or more transportation service providers, and one or more second input fields, the one or more second input fields corresponding to the one or more first input fields appearing on the one or more web pages associated with each of the one or more transportation service providers", "generating, by the first computing device, using the populated transportation arrangement resource template, and formatted using the retrieved data corresponding to the visually perceptible style elements associated with the transportation arrangement application, a user interface..." and "providing the user interface to the user computing device" as recited in amended claim 1 (emphasis added). 
There is no teaching or suggestion in Horn that the "itinerary display 1120" is similar to "transport arrangement resource template" which is populated with "the type of transportation provided by each of the one or more transportation service providers, and one or more second input fields, the one or more second input fields corresponding to the one or more first input fields appearing on the one or more web pages associated with each of the one or more transportation service providers" as recited in claim 1.
Horn merely teaches that the "display 1150 includes map information 1152 illustrating the customer's current location (e.g., where an event occurred as designated by an "X" on the map information 1152) along with the location of a service provider 1154". Applicant respectfully submits that the "display 1150" and the "location of a service provider 1154" of Horn does not disclose, teach, or suggest "generating, by the first computing device, using the populated transportation arrangement resource template, and formatted using the retrieved data corresponding to the visually perceptible style elements associated with the transportation arrangement application, a user interface" and "providing the user interface to the user computing device". Rather, Horn falls silent with respect to the combination of populating a "transportation arrangement resource template", "generating... a user interface" and "providing the user interface to the user computing device".
Amin does not disclose, teach, or suggest "one or more second input fields, the one or more second input fields corresponding to the one or more first input fields appearing on the one or more web pages associated with each of the one or more transportation service providers" as recited in claim 1. Rather, Amin merely recites that the "home page user interface 300 a can include a service location identifier 310 that identifies the determined current location of the computing device or the service location that the user has specified via user selections" and that the "home page user interface 300 a can also include a multistate selection feature 320" See Amin at paragraph [0063]-[0065]. Applicant respectfully submits that merely disclosing two different interface elements (e.g., the multistate selection feature 320 and/or the service location identifier 31 does not amount to "populating, by the first computing device, a transportation arrangement resource template with... one or more second input fields, the one or more second input fields corresponding to the one or more first input fields" as recited in claim 1.
Examiner Response 1: The examiner respectfully disagrees since teaches the following limitation below.
Horn teaches: populating, by the first computing device, a transportation arrangement resource template with: the type of transportation provided by each of the one or more transportation service providers, (Horn – [0037-0038] [0051] [0055] The insurance processing platform 340 may operate one or more rules engines to process data received from the mobile device 310, social network server 320 and/or from other devices to identify the appropriate processing. For example, when an accident occurs involving an insured, data associated with the event are received by the insurance processing platform 340 by querying a database such as the policy database 350. Policy forms may be provided for immediate roadside assistance, rental car, towing and travel benefits, may result in a different support network than a policy form that only provides for rental car and towing benefits. [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
retrieving, by the first computing device and from a visual element database, stored data corresponding to visually perceptible style elements associated with a transportation arrangement application operated by the user computing device; (Horn – [0055] The insurance processing platform 340 (the first computing device) may operate one or more rules engines to process data received from the mobile device 310, social network server 320 and/or from other devices to identify the appropriate processing. Application of the rules engine may cause one or more queries of other databases, including databases of service providers 355. For example, if an insured has immediate roadside assistance benefits as a policy feature, application of the rules engine may cause queries of the service provider database 355 to identify one or more roadside assistance service providers that offer service in the geographical area in which the accident occurred. [0098] FIG. 11E illustrates an itinerary map display 1150 that might be provided to a customer in some embodiments. The display 1150 includes map information 1152 illustrating the customer's current location (e.g., where an event occurred as designated by an "X" on the map information 1152) along with the location of a service provider 1154 (e.g., so that the customer can verify that a tow truck or taxi is en route to his or her location). The visual element 1154 displayed on the itinerary map.)
generating, by the first computing device, using the populated transportation arrangement resource template, and formatted using the retrieved data corresponding to the visually perceptible style elements associated with the transportation arrangement application, (Horn – [0098] FIG. 11E illustrates an itinerary map display 1150 that might be provided to a customer in some embodiments. The display 1150 includes map information 1152 illustrating the customer's current location (e.g., where an event occurred as designated by an "X" on the map information 1152) along with the location of a service provider 1154 (e.g., so that the customer can verify that a tow truck or taxi is en route to his or her location). The visual element 1154 displayed on the itinerary map.)
a user interface that displays: the type of transportation provided by the one or more transportation service providers, (Horn – [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
and providing the user interface to the user computing device. (Horn – [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
Amin teaches: and one or more second input fields, the one or more second input fields corresponding to the one or more first input fields appearing on the one or more web pages associated with each of the one or more transportation service providers; (Amin − [0063] In FIG. 3C, a home page user interface or request user interface 300a can be presented on the display of the user's computing device. The home page user interface 300a can include a service location identifier 310 that identifies the determined current location of the computing device or the service location that the user has specified via user selection. The user can specific the location for the service. Element 310 represent the second input field.)
and the one or more second input fields corresponding to the one or more first input fields appearing on the one or more web pages associated with the one or more transportation service providers; (Amin − [0063] In FIG. 3C, a home page user interface or request user interface 300a can be presented on the display of the user's computing device. The home page user interface 300a can include a service location identifier 310 that identifies the determined current location of the computing device or the service location that the user has specified via user selection. The user can specific the location for the service. The first input is 320 for inputting the type of transportation, for example Taxis, Sedans, or any type of vehicle available to the user. Element 310 represent the second input field.)
Horn teaches an application interface as shown in Fig 11B. The details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc are populated in the application interface (transportation arrangement resource template). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US PGPUB: 20170220998, Filed Date: Apr. 17, 2017, hereinafter “Horn”) in view of Amin et al. (US PGPUB 20140129951, Filed Date: Nov. 08, 2012, hereinafter “Amin”).
Regarding independent claim 1, Horn teaches: A method comprising: 
receiving, by a first computing device associated with a transportation arrangement system and from a user computing device, a request for transportation services; (Horn − [0037-0038] [0051-0054] an insured is involved in a car accident while on a trip, social media, or other data sources (such as data from an OnStar system, or from the insured's mobile phone) may be monitored so that the insurance company is made aware of the event as it happens (or within a short time of the accident). The insurance processing platform is consider the first computing device, the mobile device is the user computing device, the sites 120, 130 are the one or more pages external to the insurance processing platform.)
scraping, by the first computing device and in response to the request from the user computing device for the transportation services, one or more web pages associated with one or more transportation service providers, external to the transportation arrangement system, (Horn – [0037] Insurance Processing Platform 110 receives data from a wide variety of sources including one or more social media or other websites or properties 120-130. The data received is used to enhance interaction with consumers and insured individuals and business. [0038] Insurance processing platform 110 may cause the creation, maintenance, and updating of one or more support networks which are created in response to insurance related events. [0051] An event is typically involves the occurrence of an event, such as an auto accident, a fire, etc. [0053-0054] If the insured is involved in an accident the user of a mobile device 340 communicates with the insurance processing platform. The insurance processing platform is consider the first computing device, the mobile device is  user computing device, and site 120 and 130 are the one more pages external to the insurance processing platform.)
wherein scraping the one or more webpages comprises: extracting, by the first computing device, web page content from the one or more webpages, (Horn – [0037] insurance processing platform 110 receives data from a wide variety of sources including one or more social media or other websites or properties 120-130 and devices 102, 104, 106. [0059] In the user interface depicted in FIG. 3, the mobile device 310 of the insured displays a view of the support network created in response to the accident in which one or more rules have been applied to both identify service providers as well as to initiate transactions with those service providers on behalf of the insured. For example, as depicted, the system has identified that the insured has a policy in which rental car coverage is provided, and the support network has initiated contact with rental car companies and made three different rental car reservations for the insured at two different rental car companies. The insured, operating the mobile device 310, may either decline the options or connect with one or more of the companies to finalize details of the rental. An example of such a user interface is shown in Fig. 6A.)
the web page content comprising at least one of: a type of transportation provided by the one or more transportation service providers, (Horn – [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
populating, by the first computing device, a transportation arrangement resource template with: the type of transportation provided by each of the one or more transportation service providers, (Horn – [0037-0038] [0051] [0055] The insurance processing platform 340 may operate one or more rules engines to process data received from the mobile device 310, social network server 320 and/or from other devices to identify the appropriate processing. For example, when an accident occurs involving an insured, data associated with the event are received by the insurance processing platform 340 by querying a database such as the policy database 350. Policy forms may be provided for immediate roadside assistance, rental car, towing and travel benefits, may result in a different support network than a policy form that only provides for rental car and towing benefits. [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
retrieving, by the first computing device and from a visual element database, stored data corresponding to visually perceptible style elements associated with a transportation arrangement application operated by the user computing device; (Horn – [0055] The insurance processing platform 340 (the first computing device) may operate one or more rules engines to process data received from the mobile device 310, social network server 320 and/or from other devices to identify the appropriate processing. Application of the rules engine may cause one or more queries of other databases, including databases of service providers 355. For example, if an insured has immediate roadside assistance benefits as a policy feature, application of the rules engine may cause queries of the service provider database 355 to identify one or more roadside assistance service providers that offer service in the geographical area in which the accident occurred. [0098] FIG. 11E illustrates an itinerary map display 1150 that might be provided to a customer in some embodiments. The display 1150 includes map information 1152 illustrating the customer's current location (e.g., where an event occurred as designated by an "X" on the map information 1152) along with the location of a service provider 1154 (e.g., so that the customer can verify that a tow truck or taxi is en route to his or her location). The visual element 1154 displayed on the itinerary map.)
generating, by the first computing device, using the populated transportation arrangement resource template, and formatted using the retrieved data corresponding to the visually perceptible style elements associated with the transportation arrangement application, (Horn – [0098] FIG. 11E illustrates an itinerary map display 1150 that might be provided to a customer in some embodiments. The display 1150 includes map information 1152 illustrating the customer's current location (e.g., where an event occurred as designated by an "X" on the map information 1152) along with the location of a service provider 1154 (e.g., so that the customer can verify that a tow truck or taxi is en route to his or her location). The visual element 1154 displayed on the itinerary map.)
a user interface that displays: the type of transportation provided by the one or more transportation service providers, (Horn – [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
and providing the user interface to the user computing device. (Horn – [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
Horn does not explicitly teach: and one or more first input fields appearing on the one or more web pages associated with the one or more transportation service providers, the one or more first input fields corresponding to the type of transportation; and the one or more second input fields corresponding to the one or more first input fields appearing on the one or more web pages associated with the one or more transportation service providers; and one or more second input fields, the one or more second input fields corresponding to the one or more first input fields appearing on the one or more web pages associated with each of the one or more transportation service providers;
However, Amin teaches: and one or more first input fields appearing on the one or more web pages associated with the one or more transportation service providers, the one or more first input fields corresponding to the type of transportation; (Amin − [0064] The home page user interface 300a can also include a multistate selection feature 320. The multistate selection feature 320 can include a slider feature 322 that can be manipulated by the user to be moved along a track 321. The multistate selection feature 320 can identify a plurality of service types that are available for providing, for instance, a transport service for the user based on the user's current location (or pickup location). [0065] In the example provided, the multistate selection feature 320 is region-specific so that only the vehicles that are specifically available in San Francisco, Calif. can be selected by the user. The available vehicle types in FIG. 3C include Taxis, Sedans, and SUVs or Any type of vehicle available to the user. The first input is 320 for inputting the type of transportation, for example Taxis, Sedans, or any type of vehicle available to the user.)
and the one or more second input fields corresponding to the one or more first input fields appearing on the one or more web pages associated with the one or more transportation service providers; (Amin − [0063] In FIG. 3C, a home page user interface or request user interface 300a can be presented on the display of the user's computing device. The home page user interface 300a can include a service location identifier 310 that identifies the determined current location of the computing device or the service location that the user has specified via user selection. The user can specific the location for the service. The first input is 320 for inputting the type of transportation, for example Taxis, Sedans, or any type of vehicle available to the user. Element 310 represent the second input field.)
and one or more second input fields, the one or more second input fields corresponding to the one or more first input fields appearing on the one or more web pages associated with each of the one or more transportation service providers; (Amin − [0063] In FIG. 3C, a home page user interface or request user interface 300a can be presented on the display of the user's computing device. The home page user interface 300a can include a service location identifier 310 that identifies the determined current location of the computing device or the service location that the user has specified via user selection. The user can specific the location for the service. Element 310 represent the second input field.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Horn and Amin as both inventions relate to transportation arrangements through a backend service and generating a web page portal to confirm transportation to the end user. Adding the teaching of Amin provides Horn with the benefit of providing a faster way of displaying multiple transportation service cost in a single web page portal.
Regarding dependents claim 2, Horn and Amin discloses all the features with respect to claim 1 as outlined above
Horn teaches: sending, by the first computing device and to the user computing device, the generated user interface: (Horn – [0096] FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
receiving, by the first computing device and from the user computing device, a signal indicating a transportation arrangement request input through the generated user interface provided at the user computing device, wherein the signal comprises information indicating: a selected transportation service provider of the one or more transportation service providers, and data input into at least one input field of the one or more second input fields;  (Horn − [0058] For example, an insured entity who just experienced an automobile accident may want to initiate a call to a tow truck driver (by clicking on a "call" button on a display screen of the mobile device 310), [0096] Fig. 11b, call the tow truck by clicking on a "call" button on a display screen of the mobile device 310 as illustrated in Fig. 11b)
and sending, by the first computing device and to a computing device associated with the selected transportation service provider, the transportation arrangement request and the data input into the at least one input field. (Horn − [0080] According to some embodiments, the system 800 may automatically prioritize, generate and/or modify action requests for service providers via the automated back-end application computer server 850. For example, at (1) the remote user mobile device 860 may indicate that an event has occurred (e.g., a user may have been involved in an automobile accident). At (2), the back-end application computer server 850 may access preference from the user preference data store 810 (e.g., indications that a particular user prefers to utilize a specific rental car company or hotel). At (3), the service management engine 855 may access information in the service provider data store 820 and select a sub-set of service providers (e.g., based on location information and user preference data), and actions requests may be generated and transmitted to service provider devices 830 at (4) and/or the remote user mobile device 860 at (5).)
Regarding dependents claim 3, Horn and Amin discloses all the features with respect to claim 2 as outlined above
Horn teaches: identifying, by the first computing device, a credit amount associated with a payment account of a user of the user computing device; and deducting, by the first computing device and from the credit amount, an amount corresponding to a value of the transportation arrangement request. (Horn − [0083] [0119] The enterprise system 872 might also communicate directly with the service provider devices 832, such as to arrange for payments in exchange for provided services, to evaluate service provider performance, to audit services that were provided in response to an event or group of events, etc. The insurance platform may also resolve payments transmitted to service providers as appropriate, and the system may evaluate results (e.g., costs), user supplied ratings, and/or algorithms (e.g., on a periodic basis to determine if the algorithms may be improved to provide better service for users).)
Regarding dependents claim 4, Horn and Amin discloses all the features with respect to claim 1 as outlined above
Horn teaches: sending, to the user computing device, a link to access the transportation arrangement application, wherein the transportation arrangement application is configured with the generated user interface as a landing interface; (Horn − [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
receiving, from the user computing device, account information associated with the user computing device; and populating, based on the account information, at least one of the one or more second input fields in the generated user interface with pre-selected information. (Horn – [0037-0038] [0051] [0055] The insurance processing platform 340 may operate one or more rules engines to process data received from the mobile device 310, social network server 320 and/or from other devices to identify the appropriate processing. For example, when an accident occurs involving an insured, data associated with the event are received by the insurance processing platform 340 by querying a database such as the policy database 350. Policy forms may be provided for immediate roadside assistance, rental car, towing and travel benefits, may result in a different support network than a policy form that only provides for rental car and towing benefits. [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
Regarding dependents claim 5, Horn and Amin discloses all the features with respect to claim 1 as outlined above
Horn teaches: wherein the visually perceptible style elements comprise at least one of font styles, sizes, colors, indentation information, spacing information, and content arrangement information corresponding to the transportation arrangement application. (Horn − [0076] FIG. 8A is a high-level block diagram of a system 800 according to some embodiments of the present invention. In particular, the system 800 includes a back-end application computer server 850 that may access information in a user preference data store 810 (e.g., storing a set of electronic records representing a user identifier, communication address, risk relationship identifier, one or more user preference values, etc.).[0096] For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
Regarding dependents claim 6, Horn and Amin discloses all the features with respect to claim 1 as outlined above
Horn teaches: wherein the one or more transportation service providers are associated with one or more of ride share services, rental car services, or public transportation services. (Horn − [0057] The mobile device 310 is configured to display information relating to policy benefits or assistance relating to the insurance related event on a display screen 360. (such as information about specific hotels, towing companies, auto repair shops, or the like), and may easily initiate contact with the service providers 370. [0069-0072] FIG. 6B, the insured may view and interact with the support network using a mobile device 610 (or other computing devices) and interact with other parties, such as the assigned claim representative or handler, the agent, rental car companies, towing companies, repair companies, or the like.)
Regarding dependents claim 7, Horn and Amin discloses all the features with respect to claim 1 as outlined above
Horn teaches: identifying, by the first computing device, the one or more transportation service providers based on locational data received from the user computing device. (Horn – [0057] For example, as shown, the insurance processing platform 340 has identified the location of the insured, and has automatically collected information about a number of service providers 370, including car rental agencies, hotels, and other resources available to the insured which are in close geographic proximity to the insured's current location (as determined by geolocation information transmitted from the mobile device 310 and/or the vehicle 302 or other sources).)
Regarding independents claim 8, Horn teaches: An apparatus associated with a transportation arrangement system and comprising: (Horn – [0010] FIG. 2 is block diagram of a system according to some embodiments of the present invention.)
a processor; and a memory storing computer-executable instructions that, when executed by the processor, cause the apparatus to: (Horn – [0046-0047] Fig. 2, Platform 200 also may include a number of devices or components, including computer processor(s), system memory, program memory, to execute programmed instructions.)
receive, from a user computing device, a request for transportation services; (Horn − [0037-0038] [0051-0054] an insured is involved in a car accident while on a trip, social media, or other data sources (such as data from an OnStar system, or from the insured's mobile phone) may be monitored so that the insurance company is made aware of the event as it happens (or within a short time of the accident). The insurance processing platform is consider the first computing device, the mobile device is the user computing device, the sites 120, 130 are the one or more pages external to the insurance processing platform.)
in response to the request from the user computing device for the transportation services, arrange, in a template, information extracted from one or more web pages associated with one or more transportation service providers external to the transportation arrangement system, (Horn – [0037-0038] [0051] [0055] The insurance processing platform 340 may operate one or more rules engines to process data received from the mobile device 310, social network server 320 and/or from other devices to identify the appropriate processing. For example, when an accident occurs involving an insured, data associated with the event are received by the insurance processing platform 340 by querying a database such as the policy database 350. Policy forms may be provided for immediate roadside assistance, rental car, towing and travel benefits, may result in a different support network than a policy form that only provides for rental car and towing benefits. [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
wherein the extracted information is scrapped from the one or more web pages and comprises: a type of transportation provided by the one or more transportation service providers, (Horn – [0037] insurance processing platform 110 receives data from a wide variety of sources including one or more social media or other websites or properties 120-130 and devices 102, 104, 106. [0059] In the user interface depicted in FIG. 3, the mobile device 310 of the insured displays a view of the support network created in response to the accident in which one or more rules have been applied to both identify service providers as well as to initiate transactions with those service providers on behalf of the insured. For example, as depicted, the system has identified that the insured has a policy in which rental car coverage is provided, and the support network has initiated contact with rental car companies and made three different rental car reservations for the insured at two different rental car companies. The insured, operating the mobile device 310, may either decline the options or connect with one or more of the companies to finalize details of the rental. An example of such a user interface is shown in Fig. 6A.)
retrieve, from a database, display information associated with a transportation arrangement application operated at the apparatus; (Horn – [0055] A querying a database such as policy database 350 may store information associated with the insured, the policy forms, the policy status, the covered vehicle(s), the covered driver(s), as well as policy coverages and services. For example, a policy form which provides for immediate roadside assistance, rental car, towing and travel benefits, may result in a different support network than a policy form that only provides for rental car and towing benefits. Application of the rules engine may cause one or more queries of other databases, including databases of service providers 355.)
generate, using the template including the extracted information associated with the one or more transportation service providers and formatted using the display information associated with the transportation arrangement application, (Horn – [0098] FIG. 11E illustrates an itinerary map display 1150 that might be provided to a customer in some embodiments. The display 1150 includes map information 1152 illustrating the customer's current location (e.g., where an event occurred as designated by an "X" on the map information 1152) along with the location of a service provider 1154 (e.g., so that the customer can verify that a tow truck or taxi is en route to his or her location). The visual element 1154 displayed on the itinerary map.)
a graphical interface that displays: the type of transportation provided by the one or more transportation service providers, (Horn – [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
and provide the graphical interface to the user computing device. (Horn – [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
Horn does not explicitly teach: and one or more first input fields appearing on the one or more web pages associated with the one or more transportation service providers, the one or more first input fields, the one or more second input fields corresponding to the type of transportation; and one or more second input fields corresponding to the one or more first input fields appearing on the one or more web pages associated with the one or more transportation service providers.
However, Amin teaches: and one or more first input fields appearing on the one or more web pages associated with the one or more transportation service providers, the one or more first input fields corresponding to the type of transportation; (Amin − [0064] The home page user interface 300a can also include a multistate selection feature 320. The multistate selection feature 320 can include a slider feature 322 that can be manipulated by the user to be moved along a track 321. The multistate selection feature 320 can identify a plurality of service types that are available for providing, for instance, a transport service for the user based on the user's current location (or pickup location). [0065] In the example provided, the multistate selection feature 320 is region-specific so that only the vehicles that are specifically available in San Francisco, Calif. can be selected by the user. The available vehicle types in FIG. 3C include Taxis, Sedans, and SUVs or Any type of vehicle available to the user. The first input is 320 for inputting the type of transportation, for example Taxis, Sedans, or any type of vehicle available to the user.)
and one or more second input fields, the one or more second input fields corresponding to the one or more first input fields appearing on the one or more web pages associated with the one or more transportation service providers. (Amin − [0063] In FIG. 3C, a home page user interface or request user interface 300a can be presented on the display of the user's computing device. The home page user interface 300a can include a service location identifier 310 that identifies the determined current location of the computing device or the service location that the user has specified via user selection. The user can specific the location for the service. Element 310 represent the second input field.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Horn and Amin as both inventions relate to transportation arrangements through a backend service and generating a web page portal to confirm transportation to the end user. Adding the teaching of Amin provides Horn with the benefit of providing a faster way of displaying multiple transportation service cost in a single web page portal.
Regarding dependents claim 9, Horn and Amin discloses all the features with respect to claim 8 as outlined above
Horn teaches: send, to the user computing device, information for accessing the graphical interface; (Horn – [0096] FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
receive, from the user computing device, a signal indicating a transportation arrangement request input through the graphical interface provided at the user computing device, wherein the signal comprises: information indicating a selected transportation service provider of the one or more transportation service providers, and information indicating data input into at least one input field of the one or more second input fields associated with the selected transportation service provider; (Horn − [0058] For example, an insured entity who just experienced an automobile accident may want to initiate a call to a tow truck driver (by clicking on a "call" button on a display screen of the mobile device 310), [0096] Fig. 11b, call the tow truck by clicking on a "call" button on a display screen of the mobile device 310 as illustrated in Fig. 11b)
and send, to a computing device associated with the selected transportation service provider, the transportation arrangement request and the data input into the at least one input field. (Horn − [0080] According to some embodiments, the system 800 may automatically prioritize, generate and/or modify action requests for service providers via the automated back-end application computer server 850. For example, at (1) the remote user mobile device 860 may indicate that an event has occurred (e.g., a user may have been involved in an automobile accident). At (2), the back-end application computer server 850 may access preference from the user preference data store 810 (e.g., indications that a particular user prefers to utilize a specific rental car company or hotel). At (3), the service management engine 855 may access information in the service provider data store 820 and select a sub-set of service providers (e.g., based on location information and user preference data), and actions requests may be generated and transmitted to service provider devices 830 at (4) and/or the remote user mobile device 860 at (5).)
Regarding dependents claim 10, Horn and Amin discloses all the features with respect to claim 9 as outlined above
Horn teaches: wherein the memory stores further computer-executable instructions that, when executed by the processor, cause the apparatus to: identify a credit amount associated with a payment account of a user of the user computing device; and deduct, from the credit amount, an amount corresponding to a value of the transportation arrangement request. (Horn − [0083] [0119] The enterprise system 872 might also communicate directly with the service provider devices 832, such as to arrange for payments in exchange for provided services, to evaluate service provider performance, to audit services that were provided in response to an event or group of events, etc. The insurance platform may also resolve payments transmitted to service providers as appropriate, and the system may evaluate results (e.g., costs), user supplied ratings, and/or algorithms (e.g., on a periodic basis to determine if the algorithms may be improved to provide better service for users).)
Regarding dependents claim 11, Horn and Amin discloses all the features with respect to claim 8 as outlined above
Horn teaches: receive, from the user computing device, account information associated with the user computing device; and populate, based on the account information, at least one of the one or more second input fields in the graphical interface with pre-selected information. (Horn – [0037-0038] [0051] [0055] The insurance processing platform 340 may operate one or more rules engines to process data received from the mobile device 310, social network server 320 and/or from other devices to identify the appropriate processing. For example, when an accident occurs involving an insured, data associated with the event are received by the insurance processing platform 340 by querying a database such as the policy database 350. Policy forms may be provided for immediate roadside assistance, rental car, towing and travel benefits, may result in a different support network than a policy form that only provides for rental car and towing benefits. [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
Regarding dependents claim 12, Horn and Amin discloses all the features with respect to claim 8 as outlined above
Horn teaches: wherein the display information comprises at least one of font styles, sizes, colors, indentation information, spacing information, and content arrangement information corresponding to the transportation arrangement application. (Horn − [0076] FIG. 8A is a high-level block diagram of a system 800 according to some embodiments of the present invention. In particular, the system 800 includes a back-end application computer server 850 that may access information in a user preference data store 810 (e.g., storing a set of electronic records representing a user identifier, communication address, risk relationship identifier, one or more user preference values, etc.).[0096] For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
Regarding dependents claim 13, Horn and Amin discloses all the features with respect to claim 8 as outlined above
Horn teaches: wherein the one or more transportation service providers are associated with one or more of ride share services, rental car services, or public transportation services. (Horn − [0057] The mobile device 310 is configured to display information relating to policy benefits or assistance relating to the insurance related event on a display screen 360. (such as information about specific hotels, towing companies, auto repair shops, or the like), and may easily initiate contact with the service providers 370. [0069-0072] FIG. 6B, the insured may view and interact with the support network using a mobile device 610 (or other computing devices) and interact with other parties, such as the assigned claim representative or handler, the agent, rental car companies, towing companies, repair companies, or the like.)
Regarding dependents claim 14, Horn and Amin discloses all the features with respect to claim 8 as outlined above
Horn teaches: identify the one or more transportation service providers based on locational data received from the user computing device. (Horn – [0057] For example, as shown, the insurance processing platform 340 has identified the location of the insured, and has automatically collected information about a number of service providers 370, including car rental agencies, hotels, and other resources available to the insured which are in close geographic proximity to the insured's current location (as determined by geolocation information transmitted from the mobile device 310 and/or the vehicle 302 or other sources).)
Regarding independents claim 15, Horn teaches: A non-transitory, computer-readable storage medium having computer-executable program instructions stored thereon that, when executed by at least one processor, cause a transportation arrangement computing device associated with a transportation arrangement system to: 
receive, from a user computing device, a request for transportation services; (Horn − [0037-0038] [0051-0054] an insured is involved in a car accident while on a trip, social media, or other data sources (such as data from an OnStar system, or from the insured's mobile phone) may be monitored so that the insurance company is made aware of the event as it happens (or within a short time of the accident). The insurance processing platform is consider the first computing device, the mobile device is the user computing device, the sites 120, 130 are the one or more pages external to the insurance processing platform.)
in response to the request from the user computing device for the transportation services, scrape one or more applications associated with one or more transportation service providers, external to the transportation arrangement system, (Horn – [0037-0038] [0051] [0055] The insurance processing platform 340 may operate one or more rules engines to process data received from the mobile device 310, social network server 320 and/or from other devices to identify the appropriate processing. For example, when an accident occurs involving an insured, data associated with the event are received by the insurance processing platform 340 by querying a database such as the policy database 350. Policy forms may be provided for immediate roadside assistance, rental car, towing and travel benefits, may result in a different support network than a policy form that only provides for rental car and towing benefits. [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
wherein scraping the one or more applications comprising: extracting application content comprising: a type of transportation provided by the one or more transportation service providers, (Horn – [0037] insurance processing platform 110 receives data from a wide variety of sources including one or more social media or other websites or properties 120-130 and devices 102, 104, 106. [0059] In the user interface depicted in FIG. 3, the mobile device 310 of the insured displays a view of the support network created in response to the accident in which one or more rules have been applied to both identify service providers as well as to initiate transactions with those service providers on behalf of the insured. For example, as depicted, the system has identified that the insured has a policy in which rental car coverage is provided, and the support network has initiated contact with rental car companies and made three different rental car reservations for the insured at two different rental car companies. The insured, operating the mobile device 310, may either decline the options or connect with one or more of the companies to finalize details of the rental. An example of such a user interface is shown in Fig. 6A.)
populate a transportation arrangement resource template with: the type of transportation provided by the one or more transportation service providers, (Horn – [0037-0038] [0051] [0055] The insurance processing platform 340 may operate one or more rules engines to process data received from the mobile device 310, social network server 320 and/or from other devices to identify the appropriate processing. For example, when an accident occurs involving an insured, data associated with the event are received by the insurance processing platform 340 by querying a database such as the policy database 350. Policy forms may be provided for immediate roadside assistance, rental car, towing and travel benefits, may result in a different support network than a policy form that only provides for rental car and towing benefits. [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
retrieve stored data corresponding to visually perceptible style elements associated with a transportation arrangement application operated by the user computing device; (Horn – [0055] The insurance processing platform 340 (the first computing device) may operate one or more rules engines to process data received from the mobile device 310, social network server 320 and/or from other devices to identify the appropriate processing. Application of the rules engine may cause one or more queries of other databases, including databases of service providers 355. For example, if an insured has immediate roadside assistance benefits as a policy feature, application of the rules engine may cause queries of the service provider database 355 to identify one or more roadside assistance service providers that offer service in the geographical area in which the accident occurred. [0098] FIG. 11E illustrates an itinerary map display 1150 that might be provided to a customer in some embodiments. The display 1150 includes map information 1152 illustrating the customer's current location (e.g., where an event occurred as designated by an "X" on the map information 1152) along with the location of a service provider 1154 (e.g., so that the customer can verify that a tow truck or taxi is en route to his or her location). The visual element 1154 displayed on the itinerary map.)
and generate, using the populated transportation arrangement resource template and formatted using the retrieved data corresponding to the visually perceptible style elements associated with the transportation arrangement application, (Horn – [0098] FIG. 11E illustrates an itinerary map display 1150 that might be provided to a customer in some embodiments. The display 1150 includes map information 1152 illustrating the customer's current location (e.g., where an event occurred as designated by an "X" on the map information 1152) along with the location of a service provider 1154 (e.g., so that the customer can verify that a tow truck or taxi is en route to his or her location). The visual element 1154 displayed on the itinerary map.)
a user interface that displays: the type of transportation provided by the one or more transportation service providers, (Horn – [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
and provide the user interface to the user computing device. (Horn – [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
Horn does not explicitly teach: and one or more first input fields, the one or more second input fields  appearing in the one or more applications associated with the one or more transportation service providers; and one or more second input fields corresponding to the one or more first input fields appearing in the one or more applications associated with the one or more transportation service providers; and the one or more second input fields corresponding to the one or more first input fields appearing in the one or more applications associated with the one or more transportation service providers.
However, Amin teaches: and one or more first input fields, the one or more second input fields  appearing in the one or more applications associated with the one or more transportation service providers; (Amin − [0064] The home page user interface 300a can also include a multistate selection feature 320. The multistate selection feature 320 can include a slider feature 322 that can be manipulated by the user to be moved along a track 321. The multistate selection feature 320 can identify a plurality of service types that are available for providing, for instance, a transport service for the user based on the user's current location (or pickup location). [0065] In the example provided, the multistate selection feature 320 is region-specific so that only the vehicles that are specifically available in San Francisco, Calif. can be selected by the user. The available vehicle types in FIG. 3C include Taxis, Sedans, and SUVs or Any type of vehicle available to the user. The first input is 320 for inputting the type of transportation, for example Taxis, Sedans, or any type of vehicle available to the user.)
and one or more second input fields corresponding to the one or more first input fields appearing in the one or more applications associated with the one or more transportation service providers; (Amin − [0063] In FIG. 3C, a home page user interface or request user interface 300a can be presented on the display of the user's computing device. The home page user interface 300a can include a service location identifier 310 that identifies the determined current location of the computing device or the service location that the user has specified via user selection. The user can specific the location for the service. Element 310 represent the second input field.)
and the one or more second input fields corresponding to the one or more first input fields appearing in the one or more applications associated with the one or more transportation service providers(Amin − [0063-0065] In FIG. 3C, the multistate selection feature 320 is region-specific so that only the vehicles that are specifically available in San Francisco, Calif. can be selected by the user. the service location that the user has specified via user selection. The user can specific the location for the service. Element 310 represent the second input field.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Horn and Amin as both inventions relate to transportation arrangements through a backend service and generating a web page portal to confirm transportation to the end user. Adding the teaching of Amin provides Horn with the benefit of providing a faster way of displaying multiple transportation service cost in a single web page portal.
Regarding dependents claim 16, Horn and Amin discloses all the features with respect to claim 15 as outlined above
Horn teaches: send, to the user computing device, a link to access the transportation arrangement application, wherein the transportation arrangement application is configured with the generated user interface as a landing interface; 
receive, from the user computing device, a signal indicating a transportation arrangement request input through the generated user interface provided at the user computing device, (Horn − [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
wherein the signal comprises information indicating: a selected transportation service provider of the one or more transportation service providers, and data input into at least one input field of the one or more second input fields; (Horn − [0058] For example, an insured entity who just experienced an automobile accident may want to initiate a call to a tow truck driver (by clicking on a "call" button on a display screen of the mobile device 310), [0096] Fig. 11b, call the tow truck by clicking on a "call" button on a display screen of the mobile device 310 as illustrated in Fig. 11b)
and send to a computing device associated with the selected transportation service provider, the transportation arrangement request and the data input into the at least one input field. (Horn − [0080] According to some embodiments, the system 800 may automatically prioritize, generate and/or modify action requests for service providers via the automated back-end application computer server 850. For example, at (1) the remote user mobile device 860 may indicate that an event has occurred (e.g., a user may have been involved in an automobile accident). At (2), the back-end application computer server 850 may access preference from the user preference data store 810 (e.g., indications that a particular user prefers to utilize a specific rental car company or hotel). At (3), the service management engine 855 may access information in the service provider data store 820 and select a sub-set of service providers (e.g., based on location information and user preference data), and actions requests may be generated and transmitted to service provider devices 830 at (4) and/or the remote user mobile device 860 at (5).)
Regarding dependents claim 17, Horn and Amin discloses all the features with respect to claim 16 as outlined above
Horn teaches: identify a credit amount associated with a payment account of a user of the user computing device; and deduct, from the credit amount, an amount corresponding to a value of the transportation arrangement request. (Horn − [0083] [0119] The enterprise system 872 might also communicate directly with the service provider devices 832, such as to arrange for payments in exchange for provided services, to evaluate service provider performance, to audit services that were provided in response to an event or group of events, etc. The insurance platform may also resolve payments transmitted to service providers as appropriate, and the system may evaluate results (e.g., costs), user supplied ratings, and/or algorithms (e.g., on a periodic basis to determine if the algorithms may be improved to provide better service for users).)
Regarding dependents claim 18, Horn and Amin discloses all the features with respect to claim 15 as outlined above
Horn teaches: receive, from the user computing device, account information associated with the user computing device; and populate, based on the account information, at least one of the one or more second input fields in the generated user interface with pre-selected information. (Horn – [0037-0038] [0051] [0055] The insurance processing platform 340 may operate one or more rules engines to process data received from the mobile device 310, social network server 320 and/or from other devices to identify the appropriate processing. For example, when an accident occurs involving an insured, data associated with the event are received by the insurance processing platform 340 by querying a database such as the policy database 350. Policy forms may be provided for immediate roadside assistance, rental car, towing and travel benefits, may result in a different support network than a policy form that only provides for rental car and towing benefits. [0096] The automatically generated action requests may result in the creation of an itinerary for the customer. For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
Regarding dependents claim 19, Horn and Amin discloses all the features with respect to claim 15 as outlined above
Horn teaches: wherein the visually perceptible style elements comprise at least one of font styles, sizes, colors, indentation information, spacing information, and content arrangement information corresponding to the transportation arrangement applications. (Horn − [0076] FIG. 8A is a high-level block diagram of a system 800 according to some embodiments of the present invention. In particular, the system 800 includes a back-end application computer server 850 that may access information in a user preference data store 810 (e.g., storing a set of electronic records representing a user identifier, communication address, risk relationship identifier, one or more user preference values, etc.).[0096] For example, FIG. 11B illustrates an itinerary display 1120 with details 1122 about the customer's tow service, body shop service, transportation service, hotel, etc. Note that some or all of the details 1122 might have been generated based on one or more user preferences. Moreover, the details 1122 might include user-selectable links (illustrated as underlined text in FIG. 11B) to facilitate communication with the service providers.)
Regarding dependents claim 20, Horn and Amin discloses all the features with respect to claim 15 as outlined above
Horn teaches: wherein the transportation service providers are associated with one or more of ride share services, rental car services, or public transportation services, and wherein the computer-executable program instructions, when executed by the processor, further cause the transportation arrangement computing device to: identify one or more of the ride share services, the rental car services, or the public transportation services. (Horn − [0057] The mobile device 310 is configured to display information relating to policy benefits or assistance relating to the insurance related event on a display screen 360. (such as information about specific hotels, towing companies, auto repair shops, or the like), and may easily initiate contact with the service providers 370. [0069-0072] FIG. 6B, the insured may view and interact with the support network using a mobile device 610 (or other computing devices) and interact with other parties, such as the assigned claim representative or handler, the agent, rental car companies, towing companies, repair companies, or the like.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177  

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177